Cite as 2015 Ark. App. 561

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-15-139


                                                   Opinion Delivered   OCTOBER 7, 2015

                                                   APPEAL FROM THE LONOKE
RAMON PEREZ                                        COUNTY CIRCUIT COURT
                               APPELLANT           [NO. CR-14-18]

V.                                                 HONORABLE SANDY HUCKABEE,
                                                   JUDGE

STATE OF ARKANSAS                                  REMANDED TO SUPPLEMENT THE
                                  APPELLEE         RECORD; SUPPLEMENTAL
                                                   ADDENDUM ORDERED



                             KENNETH S. HIXSON, Judge


       Appellant Ramon Perez was convicted in a jury trial of three counts of rape, one count

of second-degree sexual assault, and one count of aggravated assault on a family or household

member. For those convictions, Mr. Perez was sentenced to twenty-five years in prison. For

reversal, Mr. Perez argues that the trial court erred in admitting a videotaped forensic

interview with the alleged victim, which he asserts was inadmissible hearsay and deprived him

of the opportunity to effectively impeach the alleged victim with her prior inconsistent

statements. We remand for the record to be supplemented, and we order appellant to file a

supplemental addendum.

       This court has stated that if anything material to either party is omitted from the record

by error or accident, we may direct that the omission be corrected and that a supplemental
                                 Cite as 2015 Ark. App. 561

record be certified and transmitted. Green v. State, 2014 Ark. App. 580; Ark. R. App. P.–Civ.

6(e) (as made applicable to criminal cases by Ark. R. App. P.–Crim. 4(a)). Our review of the

record reveals that the jury-verdict forms are not contained therein. Accordingly, we remand

this case to the trial court to supplement the record with the jury-verdict forms. See Williams

v. State, 2011 Ark. 389. Appellant has thirty days from the date of this opinion to file a

supplemental record with this court.

       In addition, pursuant to Arkansas Supreme Court Rule 4-2(a)(8)(A)(i), in a case where

there was a jury trial, the jury-verdict forms must be included in the addendum. Because the

jury-verdict forms are not contained in appellant’s addendum, we order appellant to correct

this deficiency by filing a supplemental addendum within seven days after the supplemental

record has been filed. Ark. Sup. Ct. R. 4-2(b)(4).

       Remanded to supplement the record; supplemental addendum ordered.

       KINARD and GRUBER, JJ., agree.

       Lightle, Raney, Streit & Streit, LLP, by: Jonathan R. Streit, for appellant.

       Leslie Rutledge, Att’y Gen., by: Ashley Driver Younger, Ass’t Att’y Gen., for appellee.




                                                2